Citation Nr: 1144396	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-33 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of hepatitis. 

2.  Entitlement to service connection for residuals of an injury to the back, to include disabilities of the lumbar and cervical segments of the spine. 

3.  Entitlement to service connection for a heart disability, to include a syncopal disorder and cardiac arrhythmia. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a pulmonary disorder, to include residuals of bronchitis and nasal pharyngitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900 (c) (1).  

The Veteran performed active military service from July 1942 to December 1945.  He also served with Reserve components from December 1945 to January 1953 and from March to July 1963. 

This matter arises to the Board of Veterans' Appeals from a June 2004-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio, that denied the issues on appeal. 

In a November 2006 remand instruction, the Board noted that although the Veteran had appealed for service connection for a dental disability, during his April 2006 hearing he was silent concerning the dental disability.  Unsure of its jurisdiction over that issue, the Board requested that the Veteran clarify in writing whether he desired to continue, or to withdraw, that appeal.  Since then, the RO has twice written the Veteran and asked for written clarification.  The second letter, sent in March 2010, allowed the Veteran up to one year to respond.  The Veteran did not respond to either request for clarification and because of that, the RO did not develop the dental claim further.  The RO issued a supplemental statement of the case in May 2011 that reflects that the Veteran failed to respond to the request for clarification.  Although in September 2011, the representative listed the dental claim as remaining on appeal, the Board deems the issue of service connection for a dental disability to have been withdrawn, because of no response to either request for clarification.  


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  Competent evidence of a current hepatic disorder has not been submitted. 

3.  Competent evidence tending to link an in-service injury to the back and neck to current disabilities of the lumbar and cervical segments of the spine has not been submitted. 

4.  Competent evidence of a current heart disorder, such as syncope or arrhythmia, 
has not been submitted. 

5.  Competent evidence tending to link headaches to a head injury during active service has not been submitted. 

6.  Competent evidence of a current pulmonary disorder, to include the residuals of bronchitis and nasal pharyngitis, has not been submitted.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A disability of either the cervical or lumbar spine was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A heart disability, a syncopal disorder, and/or cardiac arrhythmia, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A disability manifested by headaches was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  A pulmonary disorder, including residuals of bronchitis and nasal pharyngitis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was provided in a November 2003-issued letter sent to the Veteran by the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the earlier notice letter did not address the rating criteria and effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions. 

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the complete Service Treatment Reports (STRs) and VA out-patient treatment reports.   The claimant set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations.  In September 2011, the claimant's representative asserted that VA had not attempted to locate Surgeon General's Office medical reports.  However, it appears that the National Personnel Records Center has located all pertinent STRs, and that these STRs are associated with the claims files.  The record does not otherwise indicate any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as bronchiectasis, cardiovascular-renal disease, or cirrhosis of the liver, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's service records reflect that he served in the European Theater of Operations during WW II as an Army clerk-typist.  He has not received a combat decoration.  In April 2006, he testified before the undersigned Veterans Law Judge that he sustained injuries in combat (see transcript, p 24, 26).  Regardless of his testimony, his claimed injuries do not appear to be due to enemy action or contact with the enemy; the Veteran admits that he was injured in a jeep accident.  Although the issue of participation in "combat" might be broadly construed, because there is no credible evidence of participation in combat, the preponderance of the evidence of participation in combat with the enemy is negative and the Veteran will not be afforded the benefit of 38 U.S.C.A. § 1154(a).  

Residuals of Hepatitis 

The Veteran's STRs note that he was hospitalized in March 1945 for jaundice and acute infectious hepatitis.  These health matters resolved during a two-week hospitalization.  A treatment slip notes "LOD / yes" (line of duty-yes).  A December 1945 separation examination report mentions a history of jaundice in February 1945.  No residual disability was identified.  

In June 1946, the Veteran requested service connection for yellow jaundice.  In September 1946, the RO denied the claim.  The Veteran did not appeal.

A March 1963-dated re-enlistment examination report notes that all systems were normal.  In March 1963, the Veteran completed a medical history questionnaire and checked "yes" to a history of jaundice and "yes" to a history of whooping cough.  The examiner noted that there was no effect from either.  

In January 2002-received notice of disagreement (hereinafter: NOD) (pertaining to a dental claim), the Veteran requested service connection for hepatitis and also sought to reopen a claim for service connection for jaundice.  He made no specific contention concerning jaundice or hepatitis.

In April 2004, the RO denied an application to reopen a claim for service connection for jaundice and in June 2004, the RO denied service connection for hepatitis.  In a June 2005 NOD and in a December 2005 substantive appeal, he made no specific contention concerning jaundice or hepatitis.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge that he had no current problem with hepatitis.  He testified that his VA physician occasionally checked him for hepatitis.  

Concerning the Veteran's lay testimony, the Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Lay evidence is competent with respect to observance of symptoms readily observable and this lay testimony is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  In this case, the lay testimony is to the effect that there is no current hepatic disorder.  Because this testimony agrees with the later-obtained medical evidence, it must be accorded some weight.  Id.  Unfortunately, however, because the Veteran agrees that he has no hepatic symptom, his testimony compellingly argues against service connection.  

In March 2006, the Board remanded the claim for an examination to determine the nature and etiology of any hepatic disorder.  According to a July 2010 VA liver disorders compensation examination report, a hepatitis screening showed that the Veteran had been exposed to hepatitis in the past, but that he currently had no hepatitis.  The examiner concluded, "Therefore, there is no permanent residual or chronic disability subject to service connection."  

The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, no competent evidence of a current (that is, within the appeal period) liver disorder, such as hepatitis, or other liver disorder, has been presented.

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for hepatitis is therefore denied.  

Residuals of Injury to the Lumbar and Cervical Vertebrae 

The STRs reflect that in September 1945, a laceration of the forehead was treated.  The report notes that the Veteran's jeep was forced off the road.  

A December 1945 separation examination report states that no musculoskeletal defect was found.  

In June 1946, the Veteran requested service connection for other claimed disabilities, but did not mention the neck or lower back.  

A March 1963-dated re-enlistment examination report notes that all systems were normal.  In March 1963, the Veteran completed a medical history questionnaire and checked "no" to a history of arthritis or rheumatism, although the questionnaire does not inquire as to neck or back pain.

A May 2000 VA out-patient treatment report notes that the Veteran denied any current back pain.  A January 2001 VA out-patient treatment report notes that the Veteran reported a two-week history of neck pain.  January 2001 VA X-rays showed severe degenerative disc disease from C3- C7 and severe facet joint osteoporosis at C3-4 and C6-7.  

In a January 2002-received notice of disagreement (hereinafter: NOD) (pertaining to a dental claim), the Veteran requested service connection for a neck injury, claimed due to a jeep accident.  He claimed neck symptoms since that accident.

In June 2004, the RO denied service connection for a neck injury.  In a June 2005 NOD and in a December 2005 substantive appeal, he made no specific contention concerning his neck or back.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge that he has seen a chiropractor for his neck occasionally during the last 20 years, but cannot recall the name of that chiropractor.  Concerning the Veteran's lay testimony of intermittent neck pain and treatment, it appears to be competent and credible.  

In March 2006, the Board remanded the claim for an examination to determine the nature and etiology of any neck or lower back disorder.  According to a July 2010 VA orthopedic compensation examination report, the Veteran denied any current neck or lower back pain or stiffness, although the examiner found slight limitation of motion of both the cervical and thoracolumbar spines.  The impressions were diffuse spondylosis of the lumbar vertebrae with osteoporosis.  Also found were L4-5 facet joint osteoarthritic changes and degenerative changes of the cervical spine.  The examiner concluded, "These changes are due to age progression... the degenerative changes of the cervical and lumbar spine are not caused by or the result of service."  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  No competent evidence of a link between the current neck and back condition and active service has been presented.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for residuals of injury to the cervical and lumbar spines is therefore denied.  

Heart Disability, Syncopal Disorder, and/or Cardiac Arrhythmia

The STRs include a July 1942 enlistment examination report that is negative for any relevant disorder.  In October 1945, the Veteran was seen for syncope and cardiac arrhythmia.  The report states "Line of Duty: Yes Treatment given: None."  Another October 1945 treatment-slip states, "Ill defined condition of nervous system manifested by syncope & dizziness"  "Line of duty: Yes."

A December 1945 separation examination report does not mention any relevant abnormality.  

In June 1946, the Veteran requested service connection for other claimed disabilities, but did not mention a heart-related problem.  

A March 1963-dated re-enlistment examination report notes that all systems were normal.  In March 1963, the Veteran completed a medical history questionnaire and checked "no" to a history of dizziness or fainting spells or palpitation or pounding heart.

In January 2002, the Veteran requested service connection for a syncope and arrhythmia.  He reported a history of heart operations.  He submitted evidence of coronary surgery in 1998.  

In June 2004, the RO denied service connection for syncope and arrhythmia, among others.  In a June 2005 NOD and in a December 2005 substantive appeal, he made no specific contention concerning syncope or arrhythmia.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge that he has a long history of occasional dizzy spells, but he had little information concerning the etiology of these.  Concerning the Veteran's lay testimony, it appears to be competent and credible.  

In March 2006, the Board remanded the claim for an examination to determine the nature and etiology of any heart disability.  According to a July 2010 VA compensation examination report, the Veteran denied any previous arrhythmia or palpitations.  He stated that he passed-out once in Germany, but was found to have hepatitis and was treated and released.  He reportedly had denied any further episode of syncope.  The examiner noted a history of an aortic valve replacement. An electrocardiogram study was negative.  The examiner found no current chronic heart condition.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  Moreover, it has not been controverted by any other medical opinion.  Within the appeal period, no competent evidence of a current heart disorder, such as syncope or arrhythmia, has been presented.

As discussed earlier, the Court has specifically disallowed service connection where there is no present disability.  In the absence of proof of a present disability there can be no valid claim for service connection."  Brammer, supra.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a heart disability, to include a syncopal disorder or arrhythmia, must be denied.  

Headaches 

The STRs include a July 1942 enlistment examination report that is negative for any relevant disorder.  The STRs note treatment for headaches in May 1944.  An optometry examination was performed.  In September 1945, a laceration of the forehead was treated.  A December 1945 separation examination report does not reflect a relevant abnormality. 

In June 1946, the Veteran requested service connection for other claimed disabilities, but did not mention headaches.   

A March 1963-dated re-enlistment examination report notes that all systems were normal.  In March 1963, the Veteran completed a medical history questionnaire.  On the questionnaire, he checked "no" to a history of frequent or severe headache.

A May 2000 VA out-patient treatment report notes that the Veteran denied any headaches, sinus drainage, or cough.  

In January 2002, the Veteran requested service connection for headaches, claimed secondary to a forehead laceration.  

In June 2004, the RO denied service connection for headaches.  In a June 2005 NOD and in a December 2005 substantive appeal, the Veteran made no specific contention concerning headaches.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge that he attributed his headaches to the jeep accident during active service.  The Veteran's lay testimony appears to be credible; however, it cannot be used to establish an etiology, unless supported by medical evidence.  Jandreau, supra.  In this case, it is not supported by the medical evidence.  

In March 2006, the Board remanded the claim for an examination to determine the nature and etiology of the claimed headaches.  According to a July 2010 VA traumatic brain injury compensation examination report, the Veteran reported a jeep accident during active service with loss of consciousness and resulting amnesia concerning the event, but he reportedly stated that he had no laceration.  He reported occasional headaches and dizzy spells.  The impression was possible head injury with loss of consciousness.  Concerning etiology of the headaches, the physician dissociated these from active service and found it more likely that they are related to degenerative changes in the cervical spine.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  Thus, no competent evidence of a link between headaches and active service has been presented.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for headaches is therefore denied.  

Pulmonary Disorder, Including Residuals of Bronchitis and Nasopharyngitis

The STRs include a July 1942 enlistment examination report that is negative for any relevant disorder.  It states that the lungs were normal and that a chest X-ray was negative.  On November 11, 1942, the Veteran was hospitalized for acute nasopharingitis-catarrhal and for acute bronchitis.  The report states "Line of Duty: Yes."  On November 12, the diagnosis was tracheo-bronchitis.  He was discharged from the military hospital on November 18, 1942, and was considered to be "recovered."  

A December 1945 separation examination report states that the lungs were normal and a chest X-ray was negative.  

In June 1946, the Veteran requested service connection for other claimed disabilities, but did not mention a pulmonary-related disorder.  

A March 1963-dated re-enlistment examination report notes that all systems were normal.  In March 1963, the Veteran completed a medical history questionnaire and checked "yes" to a history of whooping cough.  The examiner noted that there was no effect from this.  On the questionnaire, he checked "no" to a history of ear, nose, or throat trouble.

A May 2000 VA out-patient treatment report notes that the lungs were clear. 

In a January 2002-received NOD, the Veteran requested service connection for residuals of nasopharyngitis and catarrhal fever.

A May 2002 VA out-patient treatment report notes a runny nose.  The assessment was probable allergic rhinitis.

In June 2004, the RO denied service connection for bronchitis and nasopharyngitis.  In a June 2005 NOD and in a December 2005 substantive appeal, the Veteran made no specific contention concerning these disorders.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge that he has emphysema, although he had not smoked in over 30 years.  Concerning the testimony, it appears to be competent and credible.  

In March 2006, the Board remanded the claim for an examination to determine the nature and etiology of any respiratory disorder.  According to a July 2010 VA respiratory compensation examination report, the Veteran reported a 1942 episode of bronchitis and nasopharyngitis.  He denied further episodes.  He denied productive cough, sputum, hemoptysis, and/or anorexia.  He denied dyspnea on exertion, asthma, a need for supplemental oxygen, or any period of incapacitation.  X-rays showed calcified pleural plaques.  The diagnosis was bronchitis and nasopharyngitis, resolved.  The examiner concluded with, "Therefore, there is no chronic upper or lower respiratory condition caused by or the result of service."  

The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  Competent evidence of a current respiratory disability has not been presented.

As discussed earlier, the Court has specifically disallowed service connection where there is no present disability.  In the absence of proof of a present disability there can be no valid claim for service connection."  Brammer, supra.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a pulmonary disorder, to include residuals of bronchitis and nasal pharyngitis, must therefore be denied.  


ORDER

Service connection for hepatitis is denied.

Service connection for residuals of an injury to the back, to include disabilities of the lumbar and cervical segments of the spine, is denied. 

Service connection for a heart disability, to include a syncopal disorder and cardiac arrhythmia, is denied. 

Service connection for headaches is denied. 

Service connection for a pulmonary disorder, to include the residuals of bronchitis and nasal pharyngitis, is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


